Citation Nr: 1804126	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-54 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for left knee meniscal tear with osteoarthritis.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left knee meniscal tear with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.



ATTORNEY FOR THE BOARD

April Maddox, Counsel	


INTRODUCTION

The Veteran had active duty service from June 1999 to November 1999 with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
	
The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in December 2017.  A transcript of this proceeding has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the left knee issue, the Board notes that the Veteran's left knee disability was last examined in December 2015.  Significantly, this examination shows range of motion findings for both knees but does not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.  Since this examination, a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Unfortunately, the December 2015 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.  

With regard to the right hip issue, the Veteran contends that such is either directly related to an in-service right hip injury and/or is secondary to her service-connected left knee disability.  Specifically, during the December 2017 Board the Veteran testified that her right hip was injured at the same time that she injured her left knee, for which service connection was subsequently granted.  The Veteran also testified that she suffers from a right hip disorder due to overcompensating for her service-connected left knee disability by putting more weight on her right leg.  

Post-service private treatment records show that the Veteran was involved in a motor vehicle accident in October 2014 at which time she injured her right hip and was diagnosed with contusion/sprain of the right hip.  She underwent magnetic resonance imaging (MRI) of the right hip in February 2016 and was found to have a normal right hip but was also found to have marrow edema of the right SI (sacroiliac) joint, which was "likely due to trauma."  

The Veteran has not yet been provided a VA examination of the right hip.  While it appears that the Veteran may have a right hip disorder which is primarily due to a post-service motor vehicle accident, there is also a possibility that she has a current right hip disorder which may be associated with her service-connected left knee disability.  As such, a VA examination as to this issue is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA treatment records dated since April 2017.  

2. Schedule the Veteran for a VA examination to determine whether the Veteran has a right hip disorder and, if so, whether such disorder(s) is/are related to the Veteran's military service or her service-connected left knee disability.  Access to the electronic claims file should be made available to the examiner. 

Following review of the claims file and examination of the Veteran, the examiner should identify all right hip disorders found, to include the October 2014 diagnosis of contusion/sprain, right hip as well as the February 2016 MRI showing marrow edema due to trauma of the right SI joint.

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the same injury which resulted in the Veteran's left knee disability. 

The examiner should discuss the Veteran's lay statements regarding symptomatology suffered during service and any continuity of symptomatology during and since discharge from service.  The examiner should also address any other pertinent evidence in the claims file, as appropriate to including the October 2014 private treatment records showing a right hip injury due to a motor vehicle accident. 

Next, the examiner should opine whether each right hip disorder is more likely, less likely, or at least as likely as not caused by or related to her service-connected left knee disability, to include any resultant abnormal gait or weightbearing due to such disabilities. 

Finally, the examiner should also state whether the Veteran's service-connected left knee disability has aggravated (i.e., permanently worsened beyond the normal progression of that disease) any right hip disorder, again to include any resultant abnormal gait or weightbearing due to such disability, as noted above.

A complete rationale for the opinions expressed should be provided.

3. After completing the above and any other appropriate development, schedule the Veteran for a new examination for her left knee to determine the current severity of her left knee disorder.  

4. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




